Case 1:20-cv-00041 Document 32 Filed on 04/22/21 in TXSD Page 1 of 5
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  April 22, 2021
                                                               Nathan Ochsner, Clerk
Case 1:20-cv-00041 Document 32 Filed on 04/22/21 in TXSD Page 2 of 5
Case 1:20-cv-00041 Document 32 Filed on 04/22/21 in TXSD Page 3 of 5
Case 1:20-cv-00041 Document 32 Filed on 04/22/21 in TXSD Page 4 of 5
Case 1:20-cv-00041 Document 32 Filed on 04/22/21 in TXSD Page 5 of 5
